Appellant was convicted of murder in the first degree, and his punishment assessed at a life term in the penitentiary. One or more grounds of the motion for a new trial are based upon the admission of testimony. Bills of exception were not reserved to the ruling of the court in admitting this evidence, and the supposed error will not be revised. The action of the trial court in receiving alleged incompetent evidence is not revisable on appeal, in the absence of a bill of exceptions disclosing objection urged to its admission at the time it was offered. Conner v. The State, 17 Texas Cr. App., 1; Roe v. The State, 25 Texas Cr. App., 33.
2. The charge is not subject to the criticism sought to be interposed upon the ground that "it is vague and uncertain and misleading." It is a full, fair exposition of the "law of the case," and the portion complained of is correct, and not subject to criticism.
3. The verdict and judgment are supported by the evidence. The testimony is circumstantial, and too voluminous to be inserted in an opinion. It shows, in brief, that on the night of the homicide, between the hour of 2 o'clock in the morning and daylight, the defendant entered the house of the deceased woman, and because she had continuously refused to marry him, took her life by knocking her in the head with an axe; that he then went to an adjoining room, where slept an aged man of simple mind and weak intellect, and in the same manner, by the same means, took his life. The evidence in but few cases dependent upon circumstantial evidence has more clearly demonstrated the guilt of an accused than the case now before us. The judgment is affirmed.
Affirmed.
Judges all present and concurring. *Page 95